CHINA WORLD TRADE CORPORATION 3RD Floor, Goldlion Digital Network Center 138 Tiyu Road East, Tianhe Guangzhou 510620, The People’s Republic of China Telephone:(8620) 2886-0608 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER INTRODUCTION This Information Statement is being mailed on or about March 31, 2008, to the holders of record at the close of business on March 25, 2008 (the “Record Date”) of common stock, par value $0.001 per share (“Common Stock”) of China World Trade Corporation, a Nevada corporation (“the Company” or “CWTD”), in connection with the change of control and composition of the Board of Directors of the Company as contemplated by the Share Exchange Agreement entered into among the Company, Parure Capital Limited, Uonlive Limited and certain other parties as described below.This Information Statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 14f-1 promulgated thereunder.This Information Statement is being provided solely for informational purposes and not in connection with a vote of the Company’s stockholders. On the Record Date, there were 49,565,923 shares of CWTD Common Stock issued and outstanding, each of which was entitled to cast one vote per share, and no shares of CWTD preferred stock, $.001 par value (the “Preferred Stock”), outstanding. WE ARE NOT SOLICITING YOUR PROXY. NO VOTE OR OTHER ACTION BY THE COMPANY’S SECURITYHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT. CHANGE OF CONTROL On March 28, 2007, the Company entered into a Share Exchange Agreement (the “Exchange Agreement”) by and among the
